                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

In re:                                                             Case No. 15-46666

KAY BEE KAY PROPERTIES, LLC,                                       Chapter 7

                  Debtor.                                          Judge Thomas J. Tucker
________________________________/

                OPINION REGARDING THE MOTION BY TURFE LAW, PLLC,
                ENTITLED “MOTION TO RECOGNIZE TURFE LAW, PLLC’S
                  ATTORNEY’S LIEN AGAINST SAID TALEB, CREDITOR”

         This case is before the Court on the motion filed by Turfe Law, PLLC (“Turfe Law”),

entitled “Motion to Recognize Turfe Law PLLC’s Attorney’s Lien Against Said Taleb, Creditor”

(Docket # 144, the “Motion”). The Court concludes that a hearing on the Motion is not

necessary, and that the Court must deny the Motion, for the following reasons.

         Said Taleb (“Taleb”) is a judgment creditor of the Debtor in this Chapter 7 case. He filed

a timely proof of claim, and he has an allowed non-priority, unsecured claim in the amount of

$793,333.33.1 The Chapter 7 Trustee filed his final report on February 25, 2020,2 and after the

only timely objection to that final report (filed by Taleb) was overruled, the Trustee made his

final distributions to all creditors in this case, except Taleb. And then on April 2, 2020, the

Trustee filed a Certificate of Distribution.3 As to Taleb, the Trustee is poised to send Taleb a

distribution check in the amount of $9,209.61, and apparently is only awaiting the Court’s ruling

on Turfe Law’s Motion.


         1
             Claim No. 65-1, filed August 17, 2015; see also Trustee’s Final Report (Docket # 133) at pdf
page 35.
         2
             Docket # 133.
         3
             Docket # 141.



   15-46666-tjt        Doc 170      Filed 07/02/20     Entered 07/02/20 10:23:11          Page 1 of 3
       On April 10, 2020, well after the March 23, 2020 deadline for filing any objections to the

Trustee’s final report, Turfe Law filed its Motion. Turfe Law asks this Court to recognize that it

has a common law charging lien against Taleb’s right to a distribution in this case, based upon

Turfe Law’s representation of Taleb in a state court action against the Debtor and others. Turfe

Law asks this Court to direct that the distribution the Chapter 7 Trustee makes to Taleb in this

case either be made directly to Turfe Law, or that Turfe Law be included as a payee on the

distribution check the Trustee issues to Taleb.

       Taleb filed a timely objection to the Motion. Taleb argues, among other things, that the

relief sought by Turfe Law’s Motion is improper under Fed. R. Bankr. P. 3009.4 The Chapter 7

Trustee, in a response ordered by this Court, argues that he “should be permitted to mail the

distribution check to Said Taleb.”5 Turfe Law does not address Rule 3009 in his Motion or in the

reply brief he filed in support of the Motion.6

       This Court concludes that Fed. R. Bankr. P 3009 precludes the relief sought by Turfe

Law’s Motion. That rule prevents the Trustee from making Taleb’s distribution to Turfe Law or

from including Turfe Law as a payee on the distribution check. Rule 3009 states:

                 In a chapter 7 case, dividends to creditors shall be paid as promptly
                 as practicable. Dividend checks shall be made payable to and
                 mailed to each creditor whose claim has been allowed, unless a
                 power of attorney authorizing another entity to receive dividends
                 has been executed and filed in accordance with Rule 9010. In that
                 event, dividend checks shall be made payable to the creditor and to
                 the other entity and shall be mailed to the other entity.


       4
           Answer to Motion (Docket # 150) at ¶¶ 15-16.
       5
           Trustee’s Response (Docket # 154) p. 1.
       6
           See Docket # 159.

                                                     2


  15-46666-tjt       Doc 170     Filed 07/02/20          Entered 07/02/20 10:23:11   Page 2 of 3
(emphasis added).

       Turfe Law does not assert that it is a creditor with an allowed claim in this case, nor has

Turfe Law filed a proof of claim in this case. The only relevant creditor with an allowed claim is

Taleb. Nor does Turfe Law assert that the “unless” clause in Rule 3009 applies — i.e., that a

power of attorney authorizing Turfe Law to receive distributions on behalf of Taleb has been

executed and filed in accordance with Rule 9010. (And there is no such power of attorney in the

record).

       Accordingly, Rule 3009 unambiguously requires that the Trustee make his distribution on

Taleb’s allowed claim by making a dividend check payable to Taleb (and only Taleb), and

mailing that check to Taleb (and only Taleb). There is no valid basis for this Court to order

otherwise.

       For these reasons, the Court will enter an order denying Turfe Law’s Motion.



Signed on July 2, 2020




                                                 3


  15-46666-tjt      Doc 170    Filed 07/02/20        Entered 07/02/20 10:23:11      Page 3 of 3
